UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7469



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE WILSON, a/k/a Fat George,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-95-198, CA-98-2-6)


Submitted:   December 29, 1998            Decided:   January 12, 1999


Before MURNAGHAN, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Wilson, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Wilson seeks to appeal the district court’s order de-

nying relief on his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.     See United States v. Wilson, Nos.

CR-95-198; CA-98-2-6 (E.D. Va. Sept. 10, 1998).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2